DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203662 (Bae).
Regarding claim 1, Bae teaches electric power transmitting device (Fig. 5-7) comprising:
a resonance circuit including a resonance capacity and a resonance coil acting as a transmitting
antenna (Fig. 5-7 resonance circuit comprising resonance capacitor 22a, resonance coil 22 and a
transmitter coil 21) [0050, 0057];

coupled with the resonance coil (Fig. 5-7 plurality repeating coil 60 with plurality repeating
capacitor 60a) [0009, 0064-0065]; and
a first coil arranged magnetically coupled with both the resonance coil and the repeating coil
(Fig. 7 detection coil 11) connection or disconnection of both ends of the first coil is switchable
[0075, 0095-0096], wherein the electric power transmitting device transmits electric power in a
non-contact manner with the use of resonant coupling between the resonance circuit and the first
repeating circuit [0050-0058], wherein the resonance coil and the first repeating coil are arranged
in the same plane (Fig. 5-7 shows that the resonance coil 22 and the repeating coils 60 are
arranged in the same plane).
However, Bae does not explicitly teach wherein the first coil is arranged so as to overlap
with both the resonance coil and the first repeating coil in the height direction.
It would have been an obvious matter of design choice to one with ordinary skill in the
art before the effective filing date of the claimed invention to have the first coil arranged so as to overlap with both the resonance coil and the first repeating coil in the height direction, since the applicant has not disclosed that the first coil arranged so as to overlap with both the resonance coil and the first repeating coil in the height direction solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the first coil positioned in accordance to the disclosure of Bae.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0203662 (Bae) in view of US 2013/0307345 (Kobayashi).
Regarding claim 2, Bae teaches further comprising:

magnetically coupled with the first repeating coil (Fig. 5-7 has plurality of repeating coils 60
with plurality of repeating capacitors 60a) [0061, 0064-0065]; and
a second coil arranged magnetically coupled with both the first repeating coil and the second
repeating coil,
wherein the first repeating coil and the second repeating coil are arranged in the same plane
(Fig. 5 shows that all the repeating coils are arranged in the same plane), and
However, Bae does not teach wherein the second coil is arranged so as to overlap with
both the first repeating coil and the second repeating coil in the height direction, and connection
or disconnection of both ends of the second coil is switchable.
However, Kobayashi teaches wherein the second coil connection or disconnection of both
ends of the second coil is switchable (Fig. 3 shows the second coil 11 overlapping the plurality of
the repeating coil 1 which is switchable) [0025-0031].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second coil switchable in order to turn the coil on and off according to the load demand to ensure efficient power supply.
However, Bae and Kobayashi does not teach second coil is arranged so as to overlap with
both the first repeating coil and the second repeating coil in the height direction.
It would have been an obvious matter of design choice to one with ordinary skill in the
Art before the effective filing date of the claimed invention to have the second coil arranged so as to overlap with both the first and second repeating coil in the height direction, since the applicant has not disclosed that the second coil arranged so as to overlap with both the first and second repeating coil in the height direction solves any stated problem or is for any particular 

Regarding claim 3, Bae teaches further comprising:
a power supply unit operable to generate an AC signal corresponding to the electric power to be
transmitted and operable to supply it to the resonance circuit (Fig. 5-7 power supply 12) [0054];
a power sensing unit operable to detect a reflected amount of the AC signal supplied to the
resonance circuit from the power supply unit (Fig. 5-7 detection part 14 detects the amount of
AC signal supplied to the resonance circuit from the power supply unit in response to detecting
the receiver) [0075-0077]; and
a control unit (Fig. 5-7 controller 16), wherein the control unit switches between connection and
disconnection of both ends of the first coil and both ends of the second coil, respectively, so as to
minimize the reflected amount [0095-0096, 0099].

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
The Applicant presents that Bae fails to teach “the first coil is arranged so as to overlap with both the resonance coil and the first repeating coil in the height direction” and that it would not have been an obvious matter of design choice to one with ordinary skill in the art since it is not solving the technical problem of the null point as described in paragraph [0218] of the specification of the application. 


    PNG
    media_image1.png
    537
    604
    media_image1.png
    Greyscale

The detecting coil 11 ie. first coil is in the same region as the resonance coil 22 + transmission 21 ie. resonance coil and the repeating coil 60 thereby overlapping to ensure that the detecting coil 11 will be able to detect the intensity of a magnetic field transmitted from the transmission resonance 22 or the repeating coil 60 [0095-0096]. 
As the Examiner has indicated in the rejection, that the Bae reference does not explicitly teach that the detecting coil 11 ie. first coil is not overlapping the resonance coil 22 + transmission coil 21 ie. resonance coil and repeating coil 60 in a height direction emphasis to the bolded portion. 


    PNG
    media_image2.png
    551
    814
    media_image2.png
    Greyscale

However, the paragraph [0218] does not provide an explanation as to why it is imperative for the switchable coils 303, 307, 309 ie. first coil overlaps the resonance coil 106 and the repeating coil 301 in a height direction. Looking at Fig. 15 above, the switchable coil 303, 307 and 309 are not overlapping the resonance coil 106 and the repeating coil 301 and 305 in a height direction H as shown in the figure. Thereby, the height direction remains a design choice of the application and can be apprehended by the overlapped coils as taught by the Bae reference. 
Thereby, the rejection stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836